UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1823



ZIYAD BADER,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A45-227-362)


Submitted:   December 18, 2006            Decided:   January 17, 2007


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ziyad Bader, Petitioner Pro Se. James Arthur Hunolt, M. Jocelyn
Lopez Wright, Lindsay L. Chichester, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alien Ziyad Bader petitions for review of an order of the

Board of Immigration Appeals (“Board”) denying his motion to reopen

immigration proceedings.    We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.   See   8 C.F.R. § 1003.2(a) (2006).

Accordingly, we deny the petition for review for the reasons stated

by the Board.   See In re: Bader, No. A45-227-362 (B.I.A. June 19,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                     PETITION DENIED




                               - 2 -